Citation Nr: 0118630	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-03 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel




INTRODUCTION

The veteran had active service from April 1966 to February 
1970.

This appeal arises from a rating decision from the 
Huntington, West Virginia Regional Office (RO) that denied 
the veteran's claim for service connection for post traumatic 
stress disorder (PTSD). 


REMAND

Initially, it is noted that evidence was received by the 
Board without a waiver of RO review.  As this case is 
otherwise in need of development, the RO will then have 
opportunity to review the additional evidence.

Additionally, the evidence in this case in inadequate to 
adjudicate the veteran's claim.  The VA examination conducted 
in August 2000 is inconsistent with the Vet Center statement 
from June 2000.  The diagnoses on these documents are not 
consistent, and it is unclear that all testing results were 
available to all parties.  Therefore, the veteran should be 
afforded a thorough and contemporaneous VA examination by a 
psychiatrist that takes into account the records of prior 
treatment for PTSD.  Additionally, the veteran should be 
provided the opportunity to submit additional information 
regarding stressors, if he so wishes.  

It is further noted that during the pendency of this claim, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[hereinafter referred to as the Act], which made several 
changes to Chapter 51 of Title 38, United States Code.  In 
particular, it revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a), at 2096-97.  
Perhaps most significantly, it added a new section 5103A, 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where, as in this case, 
such examinations may substantiate entitlement to the benefit 
sought.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should request from the 
veteran the names and addresses of all 
medical care providers who have treated 
him for PTSD either during service or 
since service.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file.  This should 
include any additional record other than 
those already obtained from the 
Morgantown, West Virginia Vet Center.

3.  It is noted that the veteran has 
alleged being subject to mortar and 
rocket attacks while in Vietnam and USAF 
materials include histories of mortar and 
rocket attacks on the dates that veteran 
indicates such incidents happened.  
Therefore, the RO should request whether 
the veteran has any information regarding 
additional stressors that he alleges he 
was exposed to in service, this should 
include as much detail as possible 
regarding the specific details of the 
claimed stressors such as who, what, 
where, and when regarding the stressors, 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events including their full names, 
rank, units of assignment, or any other 
identifying detail. 

4.  Thereafter, if sufficient information 
regarding any additional stressors is 
presented, the RO should contact the U. 
S. Armed Services Center for Research of 
Unit Records (USASCRUR), or other 
appropriate agency, in an attempt to 
corroborate such stressors.  The 
veteran's statements regarding 
descriptions of the stressors should be 
provided this organization.  Any USASCRUR 
report or response obtained should be 
associated with the claims file. 

5.  The RO should contact the National 
Personnel Records Center or other 
appropriate organization and attempt to 
obtain copies of unit morning reports and 
DA Form 1 for the time period in question 
for the veteran's unit.  If the names of 
any injured or killed are supplied, daily 
personnel actions should be reviewed for 
the period in question.  

6.  Thereafter, the RO should make a 
determination as to whether the veteran 
engaged in combat or if any additional 
alleged stressor is verified.  

7.  Following completion of the above 
action, the veteran should be afforded a 
current VA examination by a psychiatrist.  
It is imperative that the examiner review 
the claims folder prior to the 
examination and that all indicated 
psychological testing is undertaken, 
including, if deemed necessary, an MMPI 
and Mississippi Combat Inventory Scale.  
If it is determined that psychological 
testing is not indicated, the examiner 
should note a rationale for the 
determination.  The psychiatrist should 
then render an opinion as to whether the 
appellant currently suffers from PTSD.  
It should also be noted whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event experienced 
while in service pursuant to the 
diagnostic criteria set forth in 
Diagnostic And Statistical Manual of 
Mental Disorders (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based and 
provide all factors upon which the 
diagnosis was made.  If the examiner 
disagrees or agrees with any other 
opinion of record, it would be helpful if 
the reasons were specified.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate this claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case. This should include a discussion of 
all evidence received since the last 
statement of the case was issued.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




